      Case 1:19-mc-00120-JMS-KJM Document 1 Filed 04/10/19 Page 1 of 1                        PageID #: 1
                                                                                              FILED IN THE
                                                                                     UNITED STATES DISTRICT COURT
                                                                                         DISTRICT OF HAWAII
                      SALINA                  KANAI                  ALTHOF
                            ATTORNEY                   AT      LAW,           ALC
                                                                                         lA
                                                                                              APR 10 2|19 f
                                                                                                          ^^
                                  345 QUEEN STREET, SUITE 600, HONOLULU. HI 96813          o'ClOCK aOCJ
                                                                                            'clock and    rniD.
                                                                                                          min._
                                 (808) 521-2300 • SALINA@HAWAIILEGALDEFENSE.COM           SUE BEITIA, CLERK


                                                     March 23, 2019

Honorable Magistrate Judge Richard L. Puglisi
United States District Court
District of Hawaii
300 Ala Moana Blvd.
Honolulu, Hawaii 96850

       RE:    Defendant Felix O. Tigilau / Anticipated Federal Charges
                                                                               MC19-00 12 0^S
Dear Magistrate Judge Puglisi,                                                                        KJ M
       I am writing to request appointment as CJA counsel for Defendant FeHx Tigilau on anticipated federal
charges.

       As way of background,I represent Mr. Tigilau on Cr. No. l:12-cr-01251-LEK-l, both as an Assistant
Federal Defender and as CJA counsel, having been appointed since December 21, 2012. I represented Mr.
Tigilau on his change of plea, sentencing, appeal, and two subsequent revocations. He is currently serving a
sentence on the latest revocation and has a term of supervised release to foUow.

       AUSA Larry Tong advised me that there is an active investigation going on against Mr. Tigilau and
new charges are anticipated. Mr. Tigilau has advised me that he wishes to pursue a plea deal quickly and
requested that I seek permission to be his CJA counsel on any new federal charges, given that we have a
lengthy attorney-cUent relationship for well over six years.

      I have spoken to FPD Peter Wolff about this, and he has no opposition. Likewise, I do not believe
Mr. Tong has any opposition, as we have already discussed the possibility of resolving the new uncharged
case, and I advised him that I would seek to be Mr. Tigilau's counsel.

       Thank you for your consideration of this request.

                                                             Very/Ofuly yours,
                                                             Salina Kanai Althof



cc:    Peter C. Wolff, FPD
       Larry Tong, AUSA
